Citation Nr: 0115179	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  01-02 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
October 1972.

Service connection was granted for PTSD by a September 1997 
rating decision.  An initial rating of 10 percent was 
assigned, effective June 12, 1997.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted an increased rating of 30 percent, 
effective March 31, 2000.


FINDINGS OF FACT

1.  All reasonable development necessary for the present 
disposition of the instant case has been completed.

2.  The objective medical evidence on file shows that the 
veteran's service-connected PTSD is manifest by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), and symptoms such as depressed mood, 
anxiety, suspiciousness, and chronic sleep impairment.

3.  The objective medical evidence does not show that the 
veteran's PTSD is manifested by flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; or impaired abstract 
thinking.

4.  The objective medical evidence reflects that the 
veteran's current occupational and social impairment is 
primarily due to a single episode of major depressive 
disorder that is independent of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.126, 4.130, Diagnostic Code 
9411 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Under the current schedular criteria, Diagnostic Code 9411 
provides that PTSD is evaluated under the general rating 
formula used to rate psychiatric disabilities other than 
eating disorders.  38 C.F.R. § 4.130.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  However, 
when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Background.  Service connection was granted for PTSD by a 
September 1997 rating decision.  An initial rating of 10 
percent was assigned, effective June 12, 1997.  The evidence 
on file at the time of this decision included a VA PTSD 
examination and Social Industrial Survey, both of which were 
conducted in August 1997.

By a March 2000 statement, the veteran requested that he be 
evaluated for an increase in his PTSD.  He asserted that he 
was experiencing extreme difficulty maintaining work and 
social relationships; great difficulty handling the stress 
and emotional duress of his employment; that his reliability 
and productivity were adversely affected due to the 
disturbances in his mood and motivation; that he was 
experiencing strained family relationships with his wife and 
daughter; and that he had lost interest in activities where 
he formerly found enjoyment.

In support of his claim, the veteran submitted a statement, 
dated in October 1999, which he had apparently sent to his 
supervisor.  He expressed his displeasure at being excluded 
from monthly meetings of the maintenance staff, as well as 
the policy of "isolation and avoidance," regarding his 
interactions with a particular crew member.  He contended 
that this policy was uncomfortable for everyone involved; 
that it was unworkable in the long run as it would lead to 
further litigation involving various agencies and legal 
representatives; and that it had reduced the job efficiency 
of the members of the maintenance staff and crew 
tremendously.  Therefore, he contended that it was a very 
destructive policy, and that it would be better to follow a 
policy of "resolution."  

The veteran underwent a VA PTSD examination in July 2000.  At 
this examination, the examiner noted that he had reviewed the 
veteran's claims folder.

The veteran reported that over the last one year he had had 
"big problems coping with life."  He reported that since 
the last VA examination in August 1997, he had been convicted 
of stalking a female co-worker with whom he had reportedly 
enjoyed a mutually flirtatious relationship at one time.  For 
exemplification, he reported that he and this co-worker 
flirted soon after he arrived on the job in late 1996.  
However, she was perceived by the veteran to withdraw from 
the mutually pleasurable flirtation sometime thereafter.  
When he pursued her to find out why she had withdrawn from 
the relationship, she filed a sexual harassment charge.  
Legal charges were eventually filed against him for stalking, 
and he was ultimately convicted.  Since that time, both the 
veteran and this co-worker continued to work for the same 
employer, and the employer had apparently taken steps to 
isolate the two of them from one another.  The veteran 
asserted that he felt that he was "treated like a pariah" 
as a result of these difficulties.  His office had been moved 
to "a dingy old," isolated building, and he now had to 
check in and out with the office every time he moved about 
the area where he worked.  The October 1999 letter to his 
supervisor was also noted.  

On mental status examination, the examiner noted that the 
veteran arrived punctually and independently for his 
appointment.  Further, the veteran was noted to be a tall, 
trim male dressed in clean, casual clothing, and well-
groomed.  His social manner was found to be anxious, tearful, 
and frightened.  Also, it was noted that he appeared to be 
quite desperate about his difficult work situation.  He 
denied suicidal and homicidal ideation and intention, 
although his thoughts were nihilistic.  It was further noted 
that he had begun drinking somewhat heavily in the aftermath 
of his difficulties at work.  He was found to have grossly 
intact cognitive function, but his manner suggested that he 
was likely to be distractible.  Affect was anxious, and mood 
appeared dysthymic.  No signs of psychosis were noted.  He 
ambulated and transferred independently.  Auditory 
comprehension appeared intact.  Moreover, he was found to be 
alert and oriented, and appeared to be in good reality 
contact.

Regarding relevant interview data, it was noted that the 
veteran continued to live with his wife and two children, 
ages 6 and 9 years, and that he had a 20-year-old child who 
lived outside of the home.  It was also noted that he was now 
at the end of a two and a half year study course for 
certified heating and air conditioning specialists.  He had 
reportedly maintained an above-average grade point average, 
but complained he had difficulty focusing during the last 
significant six months.  It was noted that he had held his 
current job for 9 years.  The veteran's work-related problems 
concerning his female co-worker were reiterated, and that he 
continued to be treated "like a pariah" from his 
perspective by his co-workers.  He was reportedly kept 
isolated from his co-workers by his managers, and was finding 
it very difficult to concentrate.  The veteran reported that 
he found himself making frequent simple mistakes.  He also 
feared that his employers would fire him, as they planned to 
hire someone to replace him in January 2001.  He complained 
"I'm falling apart mentally."  It was noted that the 
veteran's relationships at home had been stressed by these 
events, and that his wife had experienced shingles and 
attended mental health counseling, although he continued to 
stand by him through this difficulty.  However, the veteran 
had not been hospitalized for psychiatric evaluation or 
treatment, nor had he sought mental health treatment.  
Further, he took no medications, and had not attempted 
suicide.  Nevertheless, he noted that alcohol use was 
"becoming a problem," and listed examples thereof.  He had 
also given up once pleasurable activities, including his 
study of karate, in which he was engaged for 25 years.

The examiner noted that the veteran continued to describe 
symptoms of PTSD.  For example, the veteran awoke hourly at 
night, and experienced terminal insomnia from 4:00 a.m.  It 
was noted that he had never tried anti-depressant 
medications.  He described his appetite as poor.  Further, he 
continued to experience infrequent nightmares regarding 
Vietnam combat.  His wife complained that he awakens in a 
sweaty and panicked condition one time per week.  It was 
noted that the veteran was reportedly only experienced three 
to four combat-related nightmares yearly at the time of his 
August 1997 VA examination.  The veteran continued to avoid 
thinking about traumatic combat experienced by day.  However, 
he continued to feel irritable and angry.  Moreover, he felt 
estranged from others and emotionally numb.

Based on the foregoing, the examiner's diagnostic impressions 
were PTSD, chronic; and major depressive disorder, single 
episode, moderate to severe.  The examiner stated that the 
veteran's current Global Assessment of Functioning (GAF) 
score was 45, overall, and that his GAF due solely to PTSD 
was 60.  It is noted that GAF scores of 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  GAF scores of 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers and co-workers).  
Further, the examiner commented that the veteran experienced 
mild to moderate symptoms of PTSD, which had been exacerbated 
to some small degree by recent difficulties at work.  
Nevertheless, the problems at work were significant, and had 
resulted, on their own, in symptoms of depression and alcohol 
abuse.  It was strongly recommended that the veteran enter 
mental health counseling to help deal with his current 
symptoms, and that he avoid reliance on alcohol.  

By the October 2000 rating decision, the rating for the 
veteran's PTSD was increased to 30 percent, effective March 
31, 2000.  The veteran appealed this decision to the Board, 
contending that a higher rating was warranted.

In the February 2001 Substantive Appeal, it was contended 
that the veteran had not been afforded the scope of the 
benefit of the doubt doctrine as set forth in 38 C.F.R. 
§ 3.102.  Also, it was contended that the veteran met the 
criteria for a 50 percent rating in accordance with 38 C.F.R. 
§ 4.130, as well as some of the symptomatology for a 70 
percent rating.  For example, it was contended that the 
veteran had a difficult time controlling his impulses, that 
he had obsessive thoughts which interfered with his judgment, 
and that he had difficulty adapting to work stress.  
Moreover, it was indicated that it was inappropriate for the 
examiner to assign GAF scores that delineated the veteran's 
PTSD from his overall GAF score.  It was contended that it 
was more appropriate to rate the veteran's service-connected 
disability pursuant to the overall GAF score of 45, and that 
this score warranted a 70 percent rating pursuant to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).


Analysis.  VA has a duty to assist the veteran in developing 
facts pertinent to his claim, and to notify him of the 
evidence necessary to complete an application for benefits.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board notes that the RO 
did not have the benefit of the explicit provisions of the 
VCAA when it adjudicated the case below.  Nevertheless, the 
Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran an 
examination in relation to this claim, and he has not 
indicated that the disability has increased in severity since 
the last examination.  The RO also advised the veteran of the 
evidence necessary to substantiate his claim, including the 
applicable criteria for a higher disability rating.  Further, 
the veteran has not identified any pertinent evidence that is 
not of record.  Thus, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled, and that no additional assistance to the veteran 
is required based on the facts of the instant case.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 30 percent for his PTSD.

The Board acknowledges that the record reflects that the 
veteran currently experiences occupational and social 
impairment as a result of his service-connected PTSD.  
However, the objective medical evidence on file shows that 
the veteran's PTSD has only resulted in occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal).  For example, the July 2000 VA examiner 
assigned a GAF score of 60 for impairment due solely to the 
PTSD, which indicates only moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
In spite of his problems at work, the veteran was still 
employed at the time of the examination, and was near the end 
of a two and a half year study course for certified heating 
and air conditioning specialists.  Moreover, the examiner 
specifically stated that the veteran only experienced mild to 
moderate symptoms of PTSD.  Normal self-care was  
demonstrated, in part, by the fact that the veteran arrived 
punctually and independently for his appointment, was dressed 
in clean, casual clothing, and was well-groomed.  As noted 
above, this corresponds to the criteria for the 30 percent 
rating currently in effect under Diagnostic Code 9411.

The July 2000 VA examination also reflects that the veteran's 
PTSD symptoms corresponds to the criteria for the 30 percent 
rating currently in effect.  Depressed mood is shown by the 
examiner's finding that the veteran's mood was dysthymic.  
Anxiety, suspiciousness, is demonstrated by the finding that 
the veteran's social manner was anxious, tearful, and 
frightened, and that his affect was anxious.  Further, 
evidence of chronic sleep impairment is documented by the 
veteran's account of insomnia, as well as his nightmares 
regarding Vietnam combat.

There is no objective finding that the veteran's PTSD is 
manifested by memory impairment.  Granted, the veteran 
reported that he found it difficult to focus/concentrate at 
work and his certification program.  However, this suggests 
no more than mild memory loss, which warrants no more than 
the 30 percent rating currently in effect.

Despite the contentions in the February 2001 Substantive 
Appeal, the medical evidence on file does not show that his 
PTSD is manifested by the necessary criteria for a 50 percent 
rating, nor a 70 percent rating.  

As previously stated, the July 2000 VA examiner assigned a 
GAF score of 60 solely due to the veteran's PTSD.  The Board 
acknowledges that symptoms associated with a GAF score of 60 
include flat affect and circumstantial speech, and occasional 
panic attacks.  However, these represent only possible, not 
definite symptoms which the veteran experiences.  Further, 
the July 2000 VA examination does not indicate that the 
veteran experiences any impediment with his speech, nor any 
panic attacks.  Moreover, the examiner found the veteran's 
affect to be anxious, which corresponds to the criteria of 
anxiety, suspiciousness, and warrants no more than the 30 
percent rating currently in effect.

The evidence does not show that the veteran experiences 
difficulty in understanding complex commands, impaired 
judgment, impaired abstract thinking, or impaired impulse 
control which have resulted in unprovoked irritability with 
periods of violence.  For example, the veteran was found to 
be alert and oriented, and appeared to be in good reality 
contact on the July 2000 VA examination.  Auditory 
comprehension appeared intact.  He was also found to have 
grossly intact cognitive function, even though his manner 
suggested that he was likely to be distractible.  Finally, no 
signs of psychosis were noted on the examination.

The Board does note that the veteran has experienced 
occupational and social impairment as a result of his 
difficulties from the incident involving his female co-
worker.  However, the objective medical evidence reflects 
that this has been primarily manifested by a single episode 
of major depressive disorder that is independent of his 
service-connected PTSD.  As noted above, the July 2000 VA 
examiner assigned an overall GAF score of 45 reflecting 
serious symptoms, but that the problems due solely to his 
PTSD warranted a GAF score of 60, which are not consistent 
with more than moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  Moreover, the 
examiner specifically opined  that the veteran experienced 
mild to moderate symptoms of PTSD, which had been exacerbated 
to some small degree by recent difficulties at work.  The 
examiner did not attribute the veteran's problems at work to 
PTSD.  Rather, it is apparent that his difficulties on the 
job followed a sexual harassment charge filed by a co-worker 
and a subsequent conviction for stalking of that employee.  
It was noted that these  work problems were significant, and 
had resulted, on their own, in symptoms of depression and 
alcohol abuse.

It has been contended that it was inappropriate for the 
examiner to assign GAF scores that delineated the veteran's 
PTSD from his overall GAF score, and that it was more 
appropriate to rate the veteran's service-connected 
disability pursuant to the overall GAF score of 45.  However, 
the Board cannot reject medical evidence, or reach an 
opposite conclusion, based solely on its own unsubstantiated 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
No competent medical opinion is on file which refutes this 
finding, and nothing on file shows that either the veteran or 
his representative has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, the examiner reached this conclusion based 
upon a review of the veteran's medical records and an 
examination of the veteran.  As the only competent medical 
evidence on file concerning the current nature and severity 
of the veteran's PTSD reflects that its symptoms are separate 
and distinct from the veteran's major depressive episode, the 
Board concludes that it must accept this finding as correct.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his PTSD.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

